                            IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF TEXAS
                                     HOUSTON DIVISION

ERIK GARCIA,                                               )
                                                           )
                          Plaintiff,                       )
                                                           )       CIVIL ACTION
vs.                                                        )
                                                           )       FILE No. 4:19-CV-3566
FOOD CONSULTING GROUP, LLC and                             )
988 LLC,                                                   )
                                                           )
                          Defendants.                      )


       NOTICE OF VOLUNTARY DISMISSAL OF DEFENDANTS WITH PREJUDICE

         Plaintiff, ERIK GARCIA (“Plaintiff”), by and through undersigned counsel and pursuant to

Rule 41(a)(1)(A)(i) of the Federal Rules of Civil Procedure, hereby provides this Notice to the

Court and to all relevant parties of Plaintiff’s voluntary dismissal of Defendants, FOOD

CONSULTING GROUP, LLC and 988 LLC, with Prejudice.

         Respectfully submitted this 21st day of November, 2019

                                                  Law Offices of
                                                  THE SCHAPIRO LAW GROUP, P.L.

                                                  /s/ Douglas S. Schapiro
                                                  Douglas S. Schapiro, Esq.
                                                  Southern District of Texas ID No. 3182479
                                                  The Schapiro Law Group, P.L.
                                                  7301-A W. Palmetto Park Rd., #100A
                                                  Boca Raton, FL 33433
                                                  Tel: (561) 807-7388
                                                  Email: schapiro@schapirolawgroup.com




                                                   1
                                        SCHAPIRO LAW GROUP, P.L.
      7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (561) 807-7198
                                 CERTIFICATE OF SERVICE

      I HEREBY CERTIFY that a true and correct copy of the foregoing was served via the

Court’s CM/ECF system on November 21, 2019 upon all counsel or parties.



                                              /s/ Douglas S. Schapiro
                                              Douglas S. Schapiro, Esq.
                                              Northern District of Texas ID No. 54538FL
                                              Attorney-in-Charge of Plaintiff




                                               2
                                    SCHAPIRO LAW GROUP, P.L.
  7301-A W. Palmetto Park Rd., #100A, Boca Raton, FL 33433 • Tel (561) 807-7388 • Fax (561) 807-7198
